DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I Species B in the reply filed on 01/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an electrical circuit” (e.g. claim 1 line 8) and “the acoustic device” (e.g. claim 13 lines 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in this instance the examiner notes at reference numeral 41 is utilized by Fig. 15 but is not found in the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical monitoring system” in claims 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that the term is never explicitly defined; however, the term is subject to adequate implicit disclosure as given by the plural and varied example provided in many sections such as [0125] and Fig. 15 (citing PGPUB US 20220008752 A1; hereafter merely the specification) which shows this to be one or more of lenses, imaging device (e.g. CCD), and 41 (see related objections/objections); and/or by [0217] and Fig. 36 which shows and describes this in open ended terms to be any number of optical components such as lenses, displays, CCD’s, optical fibers, or the like. Notably the foregoing elements are in every instance optional (e.g. as per [0221] this “may” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use an analog (i.e. system) for the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “optical monitoring system” in claims 1-14 and 17-21 – specifically because this term is not ascribed any function and therefore cannot be a means.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As a first issue, in this instance the examiner notes that the claims recite “an electrical circuit that is in electrical communication with the piezoelectric element and designed to operate the piezoelectric element at a third, or higher, harmonic resonance frequency” in claims 1 and 18. However, the term “electrical circuit” does not appear in the specification and the only similar term, which would 
As a second issue, the term “optical monitoring system” is used in claims 15-16 as a means and this means is not explicitly defined and, in this instance is defined by example. While that unto itself would not render the term subject to inadequate written description the examiner notes that the given examples contain reference to items that are not disclosed. See for example Fig. 15 and note that the optical monitoring system 56 includes part 41 which has never been disclosed in the specification. As such it is fundamentally unclear how one of ordinary skill in the art could make or use an invention commensurate with the scope of the claims because the optical monitoring system contains components that are not described by or contained in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the claims recite an “optical monitoring system”; which is not an industry standard term, is not subject to a special definition, nor subject to any explicit definition in the specification, nor is the system given any structure in the claims (i.e. in claims 1 and 18, with claims 15-
With regards to claims 1 and 18, claim limitation “optical monitoring system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this instance the examiner notes that 1) each and every possible structure ascribed to the system is optional so as to make the scope of any claim containing the term indiscernible, 2) the scope of the term is also open ended (see the explanation provided in the Claim Interpretation section for a full accounting of this issue and/or see [0025] for the brief but succinct statement that “… the optical monitoring system 56 may include other components .. or other optical components”, and 3) due to the use of the ‘means for’ analog ‘system provides’ also inherently covers all functional equivalents thereto (i.e. see MPEP 2183) convoluting the already inscrutable scope. Therefore, claims 15-16 are  indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 1-5 and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barthe alone or in the alternative as obvious over Barthe further in view of NPL Development of a Multi-modal Tissue Diagnostic System Combining High Frequency Ultrasound and Photoacoustic Imaging with Lifetime Fluorescence Spectroscopy by Sun et al. (hereafter Sun).



Regarding claim 1, Barthe teaches: 1. An acoustic generating device (see Barthe’s Abstract and note that this generates acoustic waves for therapy purposes) comprising:
a housing with a first end and a longitudinal axis that extends from the first end along a length of the housing (in one regard this is inherent as all electronics are, by necessity, housed to prevent harm to the user and circuitry and since an axis can be fit to any structure. For compact prosecution purposes the examiner also notes more specifically that Barthe depicts in Fig. 1 a hand-held ultrasound therapy wand 100 with clearly visible housing and with a longitudinal axis proceeding from the back of the housing through US window which in the figure in question spans the horizonal direction along the page (e.g. if one viewed Fig. 3 instead this would be vertical can span between 230 and 155 as most depictions are actually in this orientation));
a piezoelectric transducer coupled to the housing and comprising a piezoelectric element in the shape of a focusing bowl (see Figs. 52 or 57 and note that the transducer can be in the shape of a bowl and is described being as much e.g. in [0351] and [0361] respectively which may be the most direct way to address this limitation; however and for compact prosecution purposes the examiner notes that this is in no way the only section of Barthe that would teach the limitation in question. For example one could note that e.g. Fig. 52 shows only the parabolic profile and yet calls this a bowl. That is because the term bowl does not necessarily require a spherical cap shape and could instead be parabolic in shape (i.e. a bowl in 2D) under its broadest reasonable interpretation. As such one could also say that Barthe’s elements 6000 in Figs. 69-72 also teaches the bowl-shaped piezoelectric. Moreover the examiner also notes that Barthe in various places indicates that his various embodiments can use any shape of transducer such as at [0009], [0102], [0362]-[0363], the last of which addresses elements 6000 per se and therefore addresses what is shown in Figs. 69-72 per se. Likewise the examiner also notes that Barthe, while stating that he has “embodiments” which is plural never once iterates at any point that any particular Figure or any particular option is to be associated with any particular embodiment (e.g. there is never a “first embodiment”) so when Barthe iterates that in the various embodiments the transducer can have any shape such as a bowl it in fact informs the reader that one option for, e.g. Figs. 69-72, would be a bowl shaped transducer per se. All of the foregoing not even addressing the fact that embodiments of Barthe, should there ever be a clear distinction – arguendo, could most certainly be combined. For example the bowl shaped transducer with concentrically located imaging element Ix of Fig. 57 would certainly be prima facie combinable with ‘another embodiment’ that did not have the imaging element Ix as this would clearly allow for the advantageous utilization of feedback.)
wherein the piezoelectric element is designed to have a focal zone that at a 6 dB pressure drop from a center of maximum pressure is 1.5 mm or less in diameter and is 3 mm or less along the longitudinal axis (regarding these limitations together the examiner notes that any of the options for the piezoelectric element detailed above would be fully capable of as much by ordinary meaning, given that it is contained within a larger transducer arrangement configured for variable and precise focusing over the same ranges relevant to the applicant (i.e. see Barthe’s [0007], [0015], or [0100] noting that this can be purposed to tattoo removal per se; then see Barthe’s [0240] and note that the invention is purposed to form lesions of any precise size or shape; then see the various focusing mechanisms provided by Barthe. For compact prosecution purposes the examiner also notes that Barthe teaches physical mechanisms for focus see [0299]-[0300], electronic mechanisms of focus see [0150], numerical examples of Barthe’s system operating at a focus within this range can be seen in each of [0107] or [0124] or [0358], and regarding a statement giving that this can be targeted to the epidermis (i.e. a range less deep than is functional for tattoo removal) to or beyond the fascia (i.e. a range deeper than is functional for tattoo removal) and can be targeted to the dermis and in specific to tattoos (i.e. to the upper dermis per se) see Barthe’s [0100] so as to fully cover each of: the means to focus at various depths, the specific focal depth range claimed, the focal depth range cited in the specification and utilized by dependent claims, and even the applicant’s specified intent and preferred physiological location for selecting the depth in question such that it is clear that Barthe details various lenses, reflectors, transducer shapes, different frequencies, etc. so as to clarify that the transducers can focus the piezo electrics onto such areas. For further compact prosecution and as an additional alternative the examiner also notes that the invention also demonstrates its capability of focusing onto  the claimed region by way of Figs. 73-74, noting the annotated and enlarged copies of the Figures provided below which are incorporated herein by reference) 
an electrical circuit that is in electrical communication with the piezoelectric element and designed to operate the piezoelectric element at a third, or higher, harmonic resonance frequency (Barthe explicitly teaches operating the transducer at higher harmonic resonant frequencies (plural) in [0291] and [0326]-[0327]; given that these are higher harmonics it is clear that this must include the claimed range per se; however and for compact prosecution purposes the examiner notes that in the alternative this limitation could instead be obviated as follows:);

Therefore It would have been prima facie obvious to one having ordinary skill in the art prior to the date of invention to utilize the third harmonic frequency given Barthe’s disclosure of using higher harmonic frequencies at least in light of the legal precedent provided by MPEP 2144.05(I).
Barthe goes on to teach that concentrically with the central point of a bowl shaped therapy transducer an imaging element may be presented (see fig. 57 in view of [0361] noting imaging element Ix) to monitor the progress of the therapy (see [0277] and Fig. 34 for generally using this for therapy monitoring purposes, see [0183] for displaying the monitoring on a screen for feedback purposes, which allows the system to monitor the treatment and control precisely the shape/size/depth of the acoustic energy deposition as per [0230] etc.); which can be optical or photographic in nature per se (see Barthe’s [0277] and note that “auxiliary imaging modality 3274 and/or auxiliary monitoring modality 3272 may be based upon at least one of photography and other visual optical methods” because Barthe’s element Ix must be able to view through the end of the transducer/wand in order to be functional (i.e. this is necessary/inherent) and since the concentric positioning requires that this be along the longitudinal axis per se). Therefore and as best understood Barth teaches the limitations “an optical monitoring system with an optical axis aligned with the longitudinal axis and wherein the optical monitoring system is coupled to the housing on an opposite side of the piezoelectric transducer to the first end; and an optically transparent pathway that extends along the longitudinal axis from the optical 
However and in the alternative, at least because it is entirely unclear what structures actually constitute the “optical monitoring system”, the examiner notes that in the related field of combined ultrasound and imaging system (see Sun’s title or Abstract which establish as much) Sun teaches an optical monitoring system utilizing multiple optical elements concentric to an ultrasound therapy transducer (see Sun’s Fig. 2 noting the inclusion of multiple light sources, an image sensor (PMT), optical fibers, mirrors/beam splitters, etc. each and any of which appear to be the sort of structures which the applicant regards in their specification as being associated with the term “optical imaging system” and where components thereof such as the optical fiber proceed through the probe from-end-to-end along the central axis which is both the optical and longitudinal axes as depicted) and Sun goes on to teach that such an arrangement provides advantages such as being able to distinguish tissue types, quickly acquire and scan surfaces, detect diseases or plaques.
Therefore and in the alternative it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve or otherwise modify the imaging optics of undisclosed form taught by Barthe to utilize the imaging optics taught by Sun because they can advantageously additionally be used to provide information about the type of tissue being acted upon.

Regarding claim 18, the claim is verbatim identical to claim 1 excepting that the optical transparent pathway must extend “entirely” along the longitudinal axis and that it must extend “through a center of” the piezoelectric element”. Therefore the examiner incorporates the rejection of claim 1 herein by reference and the examiner further reiterates that in the foregoing rejection of claim 1 it is covered that the imaging element Ix (see Barthe’s Fig. 57 in view of [0361]) explicitly extends through a of the piezoelectric per se and the examiner likewise that as best understood the optical axis is defined by the (e.g. if the light enters Ix to form an image, as given for example in [0277], then it has extended along the entire optical axis from the entry point adjacent the skin of the patient to its striking of the imaging element). Likewise the examiner also notes that in the alternative this is taught by Sun (see Sun Fig. 2 noting that as depicted the optical fiber extends the entire length of the probe along the central axis per se). Therefore the claim is rejected in exactly the same manner as claim 1.

Regarding claim 2, Barthe further teaches: 2. The acoustic generating device of claim 1, wherein the piezoelectric transducer is designed to focus acoustic waves generated by the piezoelectric element to a point of treatment that is between 0.1 mm and 10 mm past the first end (In this instance the applicant recites a limitation on the piezoelectric without any regard to addressing its particular shape, any focusing elements, any particular frequency requirement, etc. therefore the examiner iterates that a generic transducer, including the transducer of Barthe iterated in claim 1 above, would be fully capable of as much. For compact prosecution purposes the examiner also notes that Barthe teaches physical mechanisms for focus see [0299]-[0300], electronic mechanisms of focus see [0150], numerical examples of Barthe’s system operating at a focus within this range can be seen in each of [0107] or [0124] or [0358], and regarding a statement giving that this can be targeted to the epidermis (i.e. a range less deep than is functional for tattoo removal) to or beyond the fascia (i.e. a range deeper than is functional for tattoo removal) and can be targeted to the dermis and in specific to tattoos (i.e. to the upper dermis per se) see Barthe’s [0100] so as to fully cover each of: the means to focus at various depths, the specific focal depth range claimed, the focal depth range cited in the specification and utilized by dependent claims, and even the applicant’s specified intent and preferred physiological location for selecting the depth in question).

(see Barthe’s [0123] and note that in order for the lesions to be both discrete (i.e. have non-overlapping focal zones) as cited as an option in this section and to have a step spacing of only 10 um (i.e. 0.01 mm) which is the smallest covered option in the cited section then the focal diameter must be < 5 um per se in some instances. As this is a species within the genus of < 500 um the claimed limitation appears to be anticipated by Barthe. Additionally or alternatively, the examiner notes that the -6 dB line of Fig. 74 is <500 um as shows in the blown up and annotated Figures provided below which is incorporated herein by reference so as to also teach this from a different perspective). 

Regarding claim 5, Barthe further teaches: 5. The acoustic generating device of claim 1, wherein the electrical circuit is designed to operate the piezoelectric element between 7 MHz and 50 MHz ((Barthe teaches a vast number of possible ranges, some of which are explicitly >100 MHz, or >35 MHz, or > 20 MHz and additionally teaches a vast number of ranges some of which lie entirely within 7-50 MHz, e.g. 9-11 MHz, and many more of which overlap the claimed range in each of [0108], [0110], [0152]-[0153], [0260], [0284], and [0289]). 

Regarding claim 8, Barthe further teaches: 8. The acoustic generating device of claim 1 wherein the optically transparent pathway passes through a center of the piezoelectric element (see Barthe’s Fig. 57 noting the location of Ix being concentric to the transducer per se as depicted). 

Regarding claim 9, Barthe further teaches: 9. The acoustic generating device of claim 1, wherein the piezoelectric transducer is designed to focus acoustic waves to an acoustic intensity of 1000 W/cm.sup.2  or more (see Barthe’s [0127] and note that specific examples within the specified range are provided, e.g. 2000-4000 W/cm^2) confined to a diameter of 2 mm or less in the X-Y plane where the Z-axis is parallel to a longitudinal axis of the piezoelectric transducer (regarding the diameter of the focus, the examiner notes that the piezoelectric element is fully capable of as much by ordainry meaning as addressed above in the parent claim 1. Additionally or alternatively the examiner also notes that  as per Barthe’s [0123] in order for the lesions to be both discrete (i.e. have non-overlapping focal zones) as cited as an option in this section and to have a step spacing of only 10 um (i.e. 0.01 mm) which is the smallest covered option in the cited section then the focal diameter must be < 5 um per se in some instances. As this is a species within the genus of < 2 mm the claimed limitation appears to be anticipated by Barthe. Additionally or alternatively, the examiner notes that the -6 and -12 dB lines of of Figs. 73-74 show this to be well less than 2 mm as shows in the blown up and annotated Figures provided below which is incorporated herein by reference so as to also teach this from a different perspective) ).

Regarding claims 10-12, Barthe further teaches: 10. The acoustic generating device of claim 1, further comprising a cavity in the housing between the piezoelectric element and the first end wherein the cavity contains a coupling medium. 11. The acoustic device of claim 10, wherein the coupling medium is water. 12. The acoustic device of claim 1, wherein the housing has a hole in the first end that is covered by an acoustic window (regarding each of these Barthe’s invention contains a cavity filled with an acoustic coupling medium that can be water per se and which is sealed by a window as per [0159] noting the use of a coupling media that is explicitly, among other options, water contained within a cavity defined by the housing. Also note that [0159] states that this is a sealed housing with only internal media so as to have an acoustic window and/or note that part 230 is defined as the acoustic window, e.g. in [0140]). 

(see Barthe’s Fig. 1 and note that the emitter-receiver module 200 which contains the transducer and is stated to emit ultrasound is detachable by a latch system 140 as per [0137]; where it is inherent that also includes electrical connections but it can be further noted that [0137] describes a electrical couple at the interface guide 235). 

Regarding claim 14, Barth further teaches: 14. The acoustic generating device of claim 1, wherein the optical monitoring system is designed to operate with light at a wavelength between 290 nm and 1100 nm (while Barthe does not mention the wavelength of light in terms of nm, Barthe uses the term “visual optical methods” per se when discussing the imaging in [0277] and therefore teaches the range generally understood to mean 400-700 nm (or depending on who you ask, possibly 380-750 nm, still teaching the claimed limitation regardless) as this is the range of visible light).

Regarding claim 15, Barth further teaches: 15. The acoustic generating device of claim 1, wherein the optical monitoring system provides an image of a skin surface not smaller than 1.times.1 mm.sup.2 (see Barthe’s Fig. 7 noting that such an arrangement is fully capable of scanning an area; additionally or alternatively see for example [0144]-[0145] which iterates that the transducer and imaging element can travel across an area of many mm (e.g. multiple examples teach this limitation of >1 mm such as the 10 mm or 25 mm given)).

Regarding claim 3, Barthe teaches the basic invention as given above in regards to claims 1 and 18; however, Barthe does not include measurements in the Figures nor does he describe the thickness in any of the sections which discuss the focusing bowls and therefore Barthe alone fails to fully teach each 
However, the examiner notes that the only difference between the claim and Barthe’s invention is that the size/proportion of the focusing bowl is not recited and therefore is potentially different. To that end, the examiner notes that the mere change in size/proportion of an element, such as the change to make the focal bowl be 0.2-2 mm thick, would have been prima facie obvious to a person having ordinary skill in the art. See MPEP 2144.04(IV)(A) and note the legal precedent cited therein.
Therefore it would have been prima facie obvious to a person having ordinary skill in the art prior to the date of invention to re-size/re-proportion Barthe’s focusing bowl of unknown dimensions to ensure that the thickness was >=0.2mm.

Regarding claim 16, Barthe does not explicitly teach exactly that “The acoustic generating device of claim 1, wherein the optical monitoring system provides image resolution of 20 .mu.m or better.” Because Barthe does not explicitly recite the range of > 0 to < 20 um per se; however, Barthe addresses the resolution and iterates that it can be within a range including 10-20 um (see Barthe’s [1068] and note that the resolution in the FOV is controlled by the graduation of the movement mechanism 400 and can be in a range inclusive of 0.01 mm (i.e. 10 um)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to select a resolution of >0 and < 20 um of the sort required by the claim because it overlaps with the resolution of > 10 um taught by Barthe and in view of the legal precedent provided by MPEP 2144.05(I).

Regarding claim 17, Barth further teaches: 17. The acoustic generating device of claim 1, wherein the optical monitoring system comprises an image sensor that is a CCD camera or a CMOS sensor (see Barthe’s [0277] and note that this imaging sensor IX can be for “photography” or “visual optical methods” then see MPEP 2131.02 (III) and note that using a CCD and/or CMOS (e.g. APS) would be synonymous with “photography” or “visual imaging” as these are the most basic implements of those fields that can be at once envisaged from the mere mention thereof).
	Additionally or alternatively as the foregoing rejection hinges upon the meaning of a term it is best examination practice to issue an alternative rejection and therefore the examiner alternatively remarks that the use of CCD and CMOS sensors in optical imaging and the advantages thereof are old and well known in the art (i.e. see MPEP 2144.03 as this constitutes official notice per se).
	Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to employ a CCD or CMOS as the optical image sensor of Barthe of unknown type.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe alone or in view of Sun as applied to claims 1 and 18 above above, and further in view of US 20070106349 A1 by Kanri et al. (hereafter Kanri).

Regarding claims 6 and 19, Barthe teaches the basic invention as given above in regards to claims 1 and 18; however Barthe does not explicitly state that the third harmonic per se should be used nor does Barthe mention that the circuitry is impedance matched per se. Therefore Barthe fails to explicitly teach: “The acoustic generating device of claim 1, wherein the electrical circuit is impedance matched to the piezoelectric element and designed to operate the piezoelectric element at a third harmonic resonance frequency. 19. The acoustic generating device of claim 18, wherein the electrical circuit is impedance matched to the piezoelectric element and designed to operate the piezoelectric element at a third harmonic resonance frequency.”

Therefore It would have been prima facie obvious to one having ordinary skill in the art prior to the date of invention to utilize the third harmonic frequency given Barthe’s disclosure of using higher harmonic frequencies at least in light of the legal precedent provided by MPEP 2144.05(I).
Regarding the second issue the examiner notes that Barthe mentions that the transducer pulse generation uses matching, e.g. in [0187] but never explicitly states that impedance matching is performed by the electronics per se. However, Kanri, in the same or eminently related field of US therapy devices (see Kanri’s Abstract) teaches using impedance matched electronics (see Figs. 2-3 noting part 11 as described in Kanri’s [0093]) and teaches that such an arrangement is advantageous (see Kanri’s [0016] and [0088] and note that the fixed impedance matching network ensures good matching to human tissue without the need for complicated correction software so as to minimize reflected power even when the applicator is moved along the treated surface).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to improve the device of Barthe with the impedance matching electronics taught by Kanri in order to advantageously provide a good match to human tissue and to minimize reflected power.

Claims 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe, alone or in view of Sun, and further in view of Kanri as applied to claims 6 and 19 above, and further in view of US 20130141179 A1 by Chen et al. (hereafter Chen).

Regarding claims 7 and 20, Barthe and Kanri teach the basic invention as given above in regards to claims 6 and 20; However Barthe does not state that his system utilizes parallel resonance frequencies and therefore fails to explicitly teach: “7. The acoustic generating device of claim 6, wherein the electrical circuit is designed to drive the piezoelectric element at a parallel resonance frequency. 20. The acoustic generating device of claim 19, wherein the electrical circuit is designed to drive the piezoelectric element at a parallel resonance frequency.”
However Chen, in the eminently related field of US transceiver design (see Chen’s title or Abstract) teaches transducing at the parallel resonance frequency (see Chen’s Figs. 10-11 and [0055]-[0056]) and that this is advantageous (see Chen’s [0057] noting explicitly that: “The best reception frequency for the ultrasonic transducer is the parallel resonance frequency because the highest impedance of the ultrasonic transducer occurs when reception operation is performed at the frequency, thereby acquiring the highest reception voltage”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to improve Barthe’s system to use the parallel resonance frequency in order to use the best reception frequency available. 

Regarding claim 21, Barthe teaches the basic invention as given above in regards to claims 1 and 18; however, Barthe does not include measurements in the Figures nor does he describe the thickness in any of the sections which discuss the focusing bowls and therefore Barthe alone fails to fully teach each 
However, the examiner notes that the only difference between the claim and Barthe’s invention is that the size/proportion of the focusing bowl is not recited and therefore is potentially different. To that end, the examiner notes that the mere change in size/proportion of an element, such as the change to make the focal bowl be 0.2-2 mm thick, would have been prima facie obvious to a person having ordinary skill in the art. See MPEP 2144.04(IV)(A) and note the legal precedent cited therein.
Therefore it would have been prima facie obvious to a person having ordinary skill in the art prior to the date of invention to re-size/re-proportion Barthe’s focusing bowl of unknown dimensions to ensure that the thickness was >=0.2mm and in view of MPEP 2144.04(IV)(A).

Additional Expanded and Annotated Figures
From Barthe’s Fig. 73 one can clearly see that even the -12 dB lines in the x-axis form a focal diameter of well less than 1.5 mm, as measured between the lines which are 1.5 mm apart, where the plus shape was used to depict the half-way point and quarter way point between Barthe’s 1 mm lines.
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    228
    460
    media_image1.png
    Greyscale













	From Barthe’s Fig. 74 one can clearly see that the -6 dB lines in the y-axis form a focal diameter of well less than 0.5 mm (i.e. less than 500 um), as measured between the lines which are 0.5 mm apart, where the plus shape was used to depict the half-way point and quarter way point between Barthe’s 1 mm lines
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    204
    422
    media_image2.png
    Greyscale












	From Barthe’s Fig. 73 one can clearly see that the DoF (under the applicant’s proposed definition, hereafter merely DoF) is less than 2 mm and that 2-DoF (i.e. the 12 dB lines) is still less than 3 mm, where the bold outer lines are drawn from the outermost point of the 2-DoF region, the thin inner lines are drawn from the outermost point of the DoF region, and the solid double arrow line is drawn across the thin lines and overlain between the 2 mm scale line to show that they are less than 2 mm, 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    204
    153
    media_image3.png
    Greyscale


From Barthe’s Fig. 74 one can clearly see that the DoF (under the applicant’s proposed definition, hereafter merely DoF) is less than 2 mm and that 2-DoF (i.e. the 12 dB lines) is still less than 3 mm, where the outer thick lines straddle the 2-DoF region, where the inner thin lines straddle the DoF region, and where an additional set of dashed lines has been provided straddling every last jot inside of the 12 dB region such that even if the applicant argues that “it’s confusing where the 6 dB lines are” it is 
[AltContent: arrow][AltContent: arrow] 
    PNG
    media_image4.png
    204
    153
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Theory of Focusing Radiators by O’Neil is an exceedingly important reference for understanding the scope and contents of the applicant’s invention including why they discuss the transducer in the context of a “piston” at many points, and including why the applicant’s equations are stated to be valid for the case where the waves transmit through water but interestingly are not addressed in the context of a turbid media such as tissue despite the invention being for tattoo removal and not water heating. Likewise it appears to be the case that the applicant derived their equations 2-3 directly from the teachings of the O’Neil art despite O’Neil expressly being only an approximation and despite seemingly not meeting many of the relations required by O’Neil himself to use this sort of approximation in the first place including e.g. use of different and incompatibly shaped transducers, use of acoustic lenses, use of phased transmission, use of arrays not a single element transducer, use at too close a distance for these approximations to be valid, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793